DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 12/28/2020.  Claims 1, 3, 9, 10, 12 and 18-20 have been amended. Claims 4-6 and 13-15 have been canceled previously.  Claims 2, 7, 8, 11, 16 and 17 have been canceled in this amendment. Therefore, claims 1, 3, 9, 10, 12 and 18-20 are pending in this office action, of which claims 1, 10 and 19 are independent claims.

Response to Arguments
Applicant's arguments, see pages 12-14, filed 12/28/2020 with respect to the rejection of claims 1-4, 7-13, and 16-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bassov, US 9846544 B1 (hereinafter “Bassov”) and in view of Schreter, Goren, US 20100287346 A1, (hereinafter “Schreter”).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 9, 10, 12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bassov, US 9846544 B1 (hereinafter “Bassov”) and in view of Schreter, Goren, US 20100287346 A1, (hereinafter “Schreter”).

As to claims 1, 10 and 19,
Bassov teaches a method, comprising: 
determining, by an in memory database system (Bassov, Fig. 1 the system 10 includes storage management system 16 connected to one or more data storage systems for managing data storage allocation), a first size of a first object and a second size of a second object, the first object and the second object each having data that is operable upon by one or more query operators (Bassov, col 5 lines 10-37, receiving a request to write data to a logical storage object, determining whether the data can be written to the logical storage object in a compressed format, and based on the determination, processing the request based on a storage insurance value and a storage liability value associated with the logical storage object, wherein the storage insurance value and storage liability value is determined based on the number of uncompressed blocks included in the logical storage object. See also col 16 lines 10-28, and col. 21 lines 43-63, if the storage tier preference of a storage object indicates that the storage object prefers to allocate storage from a highest storage tier within in a storage pool, storage space insured for the storage object is reserved from the highest storage tier followed by lower storage tiers provided sufficient storage space is available in each such storage tier); 
in response to determining that the first size of the first object is less than a threshold size criteria of an object container in a disk storage coupled to the in memory database (Bassov, col. 5 lines 10-37, receiving a request to write data to a logical storage object, determining whether the data can be written to the logical storage object in a compressed format (i.e., size of the object), and based on the determination, processing the request based on a storage insurance value and a storage liability value (i.e., threshold) associated with the logical storage object, wherein the storage insurance value and storage liability value is determined based on the number of uncompressed blocks included in the logical storage object. See also col. 17 lines 13-17, file liability indicates maximum size a file needed and col. 20 lines 15-21 teaches a minimum threshold value is determined for a file liability value) and 
to determining that a first access frequency of the first object is less than a threshold access frequency criteria of the object container, storing, by the in memory database system, the first object to the object container in the disk storage coupled to the in memory database (Bassov, col. 5 lines 50-67, Better overall system performance can be achieved by placing hot slices to higher tier and cold slices to lower tier.  Further, a tiered storage pool (i.e., object container) may include storage with different performance characteristics such that a logical unit created from storage space provisioned from the storage pool may include slices from different storage tiers with different performance characteristics);
in response to determining that the second size of the second object is less than the threshold size criteria of the object container in the disk storage coupled to the in memory database (Bassov, col. 5 lines 10-37, receiving a request to write data to a logical storage object, determining whether the data can be written to the logical storage object in a compressed format (i.e., size of the object), and based on the determination, processing the request based on a storage insurance value and a storage liability value (i.e., threshold) associated with the logical storage object, wherein the storage insurance value and storage liability value is determined based on the number of uncompressed blocks included in the logical storage object) Amendment dated December 28, 2020 Non-Final Office Action dated September 29, 2020and 
to determining that a second access frequency of the second object is less than the threshold access frequency criteria of the object container, storing, by the in memory database system, the second object to the object container in the disk storage coupled to the in memory database (Bassov, col. 5 lines 50-67, Better overall system performance can be achieved by placing hot slices to higher tier and cold slices to lower tier.  Further, a tiered storage pool (i.e., object container) may include storage with different performance characteristics such that a logical unit created from storage space provisioned from the storage pool may include slices from different storage tiers with different performance characteristics);
 in response to the storing of the first object in the object container, generating, by the in memory database system, a first object identifier to identify the first object, wherein the first object identifier is mapped to a container identifier that identifies the object container at the disk storage (Bassov, col. 16 lines 54-66, a file includes a logical address space maintained by a file system that represents logically contiguous physical storage. Reservation is a process of reserving a specific amount of storage space in a storage pool (i.e., object container) for a storage object. The number of mapping pointers (i.e., object identifier) included in a file indicates the number of file blocks mapped for the file. The size of a file and the number of metadata blocks required to support the file indicates the maximum number of file blocks for the file) and is further mapped to a first offset that indicates where in the object container the first object begins (Bassov, col. 15 lines 8-39, Data storage space 162 may be divided into portions, hereinafter referred to as slices 164. In at least one embodiment of the current technique, for example, each slice 164 is approximately 1 gigabyte (GB) in size, but other sizes may be used. Slices 164 within data storage space 162 may be organized into logical units (LUs), which are commonly referred to as LUNs 160.Each LUN 160 may include slices allocated from different types of storage devices 168. For example, slice 1 allocated to LUN0 at an offset may be allocated from a storage device that is included in a faster storage tier and slice 2 allocated to LUN0 at a different offset may be allocated from a different storage device that is included in a slower storage tier); 
in response to the storing of the second object in the object container, generating, by the in memory database system, a second object identifier to identify the second object, wherein the second object identifier is mapped to the container identifier that identifies the object container at the disk storage (Bassov, col. 16 lines 54-66, a file includes a logical address space maintained by a file system that represents logically contiguous physical storage. Reservation is a process of reserving a specific amount of storage space in a storage pool (i.e., object container) for a storage object. The number of mapping pointers (i.e., object identifier) included in a file indicates the number of file blocks mapped for the file. The size of a file and the number of metadata blocks required to support the file indicates the maximum number of file blocks for the file) and is further mapped to a second offset that indicates where in the object container the second object begins (Bassov, col. 15 lines 8-39, Data storage space 162 may be divided into portions, hereinafter referred to as slices 164. In at least one embodiment of the current technique, for example, each slice 164 is approximately 1 gigabyte (GB) in size, but other sizes may be used. Slices 164 within data storage space 162 may be organized into logical units (LUs), which are commonly referred to as LUNs 160.Each LUN 160 may include slices allocated from different types of storage devices 168. For example, slice 1 allocated to LUN0 at an offset may be allocated from a storage device that is included in a faster storage tier and slice 2 allocated to LUN0 at a different offset may be allocated from a different storage device that is included in a slower storage tier);  
Bassov teaches the invention as claimed above, Bassov does not explicitly teach storing, in memory of the in memory database system, the first object identifier mapped to the container identifier and the first offset; storing, in memory of the in memory database system, the second object identifier mapped to the container identifier and the second offset; and accessing, by the in memory database system, the first object or the second object based on the stored first object identifier or the stored second object identifier. 
However, Schreter teaches storing, in memory of the in memory database system, the first object identifier mapped to the container identifier and the first offset (Schreter, para 0022, the data cache 40 represent a portion of memory. Para 0028-0029 teaches the information necessary for managing and maintaining the big object container is stored in the data cache 40 within the big object directory table 48. Each entry or record in the object directory table 48 contains the following information: big object container identifier (ID); a big page offset, indicating the position within the big object container; big page range start; and, big page range end); 
storing, in memory of the in memory database system, the second object identifier mapped to the container identifier and the second offset (Schreter, para 0022, the ata cache 40 represetns a portion of memory. Para 0028-0029 teaches the information necessary for managing and maintaining the big object container is stored in the data cache 40 within the big object directory table 48. Each entry or record in the object directory table 48 contains the following information: big object container identifier (ID); a big page offset, indicating the position within the big object container; big page range start; and, big page range end); and 
accessing, by the in memory database system, the first object or the second object based on the stored first object identifier or the stored second object identifier (Schreter, para 0031, to access the small page with reference 12345, we need to access the big page at the reference calculated as, (200+12-10=202).  The offset of the small page 12345 within big page 202 is (12345% 1000=345).  So in order to read/write small page 12345 in big object with big object ID equal to "1", we need to access the 345.sup.th small page in big page 202.  Similarly, if small page offset 23456 is requested, we can see that big page 23, (23456/1000=23), is not part of the big object anymore, so an error will be reported. See also para 0033). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bassov by adding the space allocation module that utilizes both a logical space allocation scheme, as well as a physical space allocation scheme, to allocate space in units (e.g., pages) having two different sizes--small pages and big pages. The space allocation module is configured such that the converter module and object directory manager are integrated and cooperate to allocate space in different sized units, while maintaining the advantages of the converter-based allocation scheme--specifically, a reorganization free system with a low total cost of ownershipas as taught by Schreter.

As to claims 3 and 12,
The combination of Bassov and Schreter teaches the object container further includes metadata, the metadata comprising a sum of sizes of objects stored in the object container and a count of objects stored in the object container (Bassov, col. 16 lines 62-66, The number of mapping pointers included in a file indicates the number of file blocks mapped for the file. The size of a file and the number of metadata blocks required to support the file indicates the maximum number of file blocks for the file), and wherein the method further comprises: 
storing, in memory of the in memory database system (Bassov, col. 4 lines 19-21, allocating memory space physical available), a third object in response to determining that a third access frequency of the third object is less than the threshold access frequency criteria of the object container (Bassov, col. 5 lines 50-67, Better overall system performance can be achieved by placing hot slices to higher tier and cold slices to lower tier.  Further, a tiered storage pool (i.e., object container) may include storage with different performance characteristics such that a logical unit created from storage space provisioned from the storage pool may include slices from different storage tiers with different performance characteristics. ).

As to claims 9 and 18,
The combination of Bassov and Schreter teaches accessing, through the in-memory database system, the first object and/or the second object (Bassov, col. 16 lines 47-53, storage system 12 may process a storage operation request (e.g., write request) to associate a storage liability value with the storage operation request and may determine whether the storage operation request should be effectuated based, at least in part, upon the storage liability value of the storage operation request and the storage insurance value of the LUN to be written to).

As to claim 20,
The combination of Bassov and Schreter teaches the threshold size criteria of the object container is determined based at least on a first time required to load an object into the main memory of the in memory database system relative to a second time required to access the object in the disk storage (Bassov, col. 15 lines 43-51, the size of logical objects (e.g., LUNs 160) may be increased/decreased depending upon need. For example, if LUN-0 is assigned to a user and the user needs additional storage space, storage system 12 may add additional storage space (e.g., slices) to LUN-0 to increase the size of LUN-0. Conversely, if LUN-1 is assigned to another user and the other user needs less storage space, storage system 12 may remove storage space (e.g., slices) from LUN-1 to decrease the size of LUN-1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference Goren (US 20170177476 A1) discloses a system and method for managing data in a storage system. A system and method may include receiving a data block and a logical address and identifying, in a set of address sequence range (ASR) objects, an ASR object having an address sequence range that is close to the logical address. A system and method may include storing the data block in the storage system, and updating the ASR object to include the logical address.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




4/5/2021

/NARGIS SULTANA/Examiner, Art Unit 2164    

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164